Citation Nr: 9928627	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




INTRODUCTION

The appellant had active service from July 1968 to June 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana Regional Office (RO).

The Board remanded this case for further development in May 
1997.  The additional development having been completed to 
the extent possible, the claim is returned to the Board for 
adjudication.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The competent evidence of record does not indicate that 
the veteran engaged in combat with the enemy.  There are no 
combat awards or commendations of record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disability of any kind.

4.  The veteran has failed to submit any verifiable stressor 
information.

5.  A diagnosis of PTSD, not presently shown, is demonstrated 
in the evidence of record.  


CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available. 

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that 
38 C.F.R. § 3.304(f) has recently been revised.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999), effective March 7, 1997).  The revisions 
still require the three essential elements set forth above, 
but with less formal evidentiary requirements.  Thus, the 
Board may continue with consideration in this case without 
prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records are 
entirely negative as to any complaints or treatment for PTSD, 
injuries, or traumas.  The separation examination is also 
negative for any psychiatric disabilities.

The service personnel records indicate that the veteran 
served in Vietnam, but was not engaged in combat.  His 
commendations include the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal. None of 
which are combat awards.  He is listed as a supply 
specialist. 

VA clinical records dated in 1994, from the PTSD clinic are 
on file.  They note psychotherapy to deal with dreams about 
his deceased father and conflicts with his adolescent 
daughter.  It also describes history of drug abuse, sobriety, 
and difficulties being an AA sponsor.  The records do not 
contain references to nightmares about Vietnam or other 
findings consistent with PTSD.

In a VA examination in April 1995, the veteran complained of 
intense sadness, lack of energy, loss of interest in usual 
activities, guilt, tension, fear, mistrust, irritability, 
pessimism, and isolationism.  He had intrusive thoughts and 
nightmares about Vietnam.  He reported losing several friends 
in Vietnam, the closest being a dog handler who had been 
killed during a mortar attack.  His dog had to be killed 
because he would not let anyone near the body.  During his 
second tour he regularly watched atrocities by the South 
Vietnamese and Koreans against suspected communists.  On many 
occasions he experienced incoming hostile fire from small 
arms, mortars, and rockets, booby traps, and infiltrators.  
He served as a truck driver, and guard on convoys, as well as 
an infantryman on one occasion.  After service he suffered 
several traumas including a bad automobile accident, a Shell 
refinery explosion, and he was mugged with a baseball bat.  

He had been married for 25 years, and had 3 daughters.  He 
attempted college but could not handle being around people.  
He used street drugs, and alcohol but had been drug free and 
sober for 2 years after his 2nd substance abuse program.  He 
has been diagnosed and treated for 3 years at the VA PTSD 
clinic.

The examiner noted that the veteran was alert, oriented, 
sober, lucid, and fully cooperative.  He showed fear, 
tension, and sadness, even though he tried to appear 
euthymic.  Affect was appropriate, and mood was quite 
depressed.  He showed no indications of delusions, looseness 
of association, or hallucinations.  He showed problems with 
concentration, and began crying when asked about Vietnam. 

Scores on the Shipley test placed him in the average 
intelligence range.  Combat exposure scores indicate moderate 
combat although he was in support of combatants and not in 
direct combat.  He was significantly depressed, suspicious of 
others, pessimistic, angry, and likely to have unusual 
mentation and perception, lack of sufficient controls over 
his behavior and thoughts, and tended to be easily 
overwhelmed by life's problems.  The examiner opined that the 
veteran, "shows more than enough symptoms to meet the 
criteria for PTSD in each of the symptom clusters."  He was 
diagnosed with PTSD, severe, chronic; and with major 
depression, severe, recurrent, without psychotic features.

A rating decision in May 1995 denied service connection for 
PTSD as there was no evidence of the occurrence of the 
alleged stressors.

In May 1997, the Board remanded the claim for additional 
development including; obtaining copies of any additional 
treatment records for a psychiatric disorder since service; 
having the appellant provide additional detail about the 
claimed stressors from service.  This data was to be 
submitted to appropriate organizations for verification, and 
unit histories and causalities for the time period(s) in 
question; and, a VA psychiatric evaluation. 

In a VA examination in January 1998, the veteran complained 
of headaches, and depression, and anger. In the past he had 
felt everyone was against him, and had outbursts at people.  
He was withdrawn, and did not want to be around people, or go 
to work. He reported treatment for anger management in 1972 
or 1973 by Dr. Wayne Hill.  He also received treatment at the 
VA. In the past he took Prozac, but he was not taking any 
medication at this time.  He denied any psychiatric 
hospitalizations, but reported being hospitalized twice in 
1985 and 1993 for substance abuse.  He had begun using 
cocaine and marijuana in Vietnam but is no longer using any 
drugs.  

The examiner noted that the veteran was neatly dressed, mood 
was mildly dysphoric.  He did not make good eye contact.  He 
was cooperative and pleasant and answered all questions in a 
coherent and relevant fashion.  Affect was appropriate, and 
thought process was intact.  He denied auditory or visual 
hallucinations, or suicidal ideations.  He has had homicidal 
thoughts, and felt paranoid in the past, but not now.  
Concentration and attention was adequate; judgment was good; 
insight fair; recent and remote memory was intact; and 
intelligence was considered average. The diagnosis was major 
depression, recurrent; cocaine dependence, cannabis 
dependence, and nicotine dependence, all in remission.  A GAF 
of 65 was assigned.  The veteran was considered competent.   

The examiner noted although, the Board originally requested 
an examination by a board of two psychiatrists, he was the 
only psychiatrist available the day of the examination.  
(This deficiency was later cured by a second examination by 
another examiner.)  In his opinion, the veteran did not have 
any indication of PTSD, when examined.  The veteran had been 
treated in the early 1980's for anxiety.  The examiner noted 
that he had a severe skin disorder outbreak at that time, as 
well as multiple deaths in his family, with which he had 
problems dealing with.  The examiner opined that his anxiety 
at that time was due more or less to situational problems.  
The examiner further noted that he had reviewed the veteran's 
claims file, and noted the1995 psychological report, as well 
as treatment in the VA PTSD Clinic.  However, in examining 
the veteran, he failed to find that he had the criteria 
necessary in making a diagnosis of PTSD.

A letter dated in June 1998, from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
contained an extract of the unit operational report from the 
veteran's period of service in Vietnam.  These records were 
unable to verify the involvement of the veteran's unit in any 
mortar, and or rocket attacks during this period.

In a follow up VA examination in July 1998, a second examiner 
noted the January 1998 VA examination, and agreed that the 
veteran did not have any indication of PTSD.  However, the 
1995 psychological evaluation of record clearly documented a 
history of signs and symptoms of PTSD at that time.  Of 
particular relevance was a PTSD Clinic notation in May 1998 
indicating some dreams of Vietnam, but otherwise no further 
signs and symptoms of PTSD.  The examiner opined that this 
was a clear case of PTSD which was successfully treated and 
while the veteran no longer showed signs of PTSD, he clearly 
had suffered from PTSD as a result of his service in Vietnam.

Additional medical records on file reveal that the veteran 
had a long history of treatment and hospitalizations for 
chronic drug abuse; recurrent major depression; and 
psychological disorders.  While the record contains past 
diagnoses of PTSD, there is no current indication of PTSD 
symptomatology.  In any event, the veteran's stressors have 
not been verified.  It is also noted that the diagnosis was 
made, based on the history given by the appellant.  

The Board is not required to accept the veteran's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

While the veteran has been diagnosed with PTSD in the past, 
he has no current diagnosis of PTSD.  In addition, there is 
no evidence that he engaged in combat, or that the reported 
stressors actually occurred.  The service records do not 
indicate the receipt of any combat citations, wounds, 
injuries, or traumas. The veteran's awards are the National 
Defense, Vietnam Service, and Vietnam Campaign medal, none of 
which indicate combat. His claim of stressors described as 
being subject to mortar and rocket attacks, and his claim of 
a friend being killed in a mortar attack are not verified.  
The USASCRUR could not confirm the veteran's stressor's.  No 
evidence has otherwise been presented to support the 
occurrence of any inservice stressors.  The evidence does not 
establish PTSD in service, or, in the separation examination. 

An alleged link set forth by the examiner between the claimed 
stressors and service is not in and of itself sufficient to 
grant service connection for PTSD. In this case, medical 
evidence supports a clear case of PTSD which was successfully 
treated, however, credible supporting evidence that the 
claimed inservice stressors occurred is not present.  The 
evidence of record does not support a finding of any acquired 
psychiatric disorder in service, nor does the evidence show a 
nexus between any current psychiatric disorder and service or 
disease or injury incurred in service. As such, the veteran 
has not met one of the essential elements in establishing a 
claim of service connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

